52 F.3d 314
Combustion Systems Services, Inc.v.Schuylkill Energy Resources, Inc., Bank of New York, Bank ofNova Scotia, Credit Suisse, New York Branch, ABN Amro Bank,N.V., Barclays Bank, PLC, Sumitomo Finance (Dublin) Limited,Reading Anthracite Company, Blount International, Ltd.,Kleinwort Benson Limited, Lloyds Bank, PLC, First Bank NA,First National Bank of Minnesota
NOS. 94-1130, 94-1196
United States Court of Appeals,Third Circuit.
Mar 06, 1995
Appeal From:  E.D.Pa., No. 92-cv-04228

1
AFFIRMED.